MEMORANDUM **
Jagdev Ram, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance without opinion of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision as the final agency order. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We uphold the IJ’s findings unless the evidence would compel a reasonable adjudicator to conclude to the contrary. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Ram is not eligible for asylum. Ram’s shifting evidence regarding his identity and political involvement, when coupled with reports of changed country conditions, is insufficient to compel a finding of past persecution or an objectively well-founded fear of future persecution. See Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004); Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.2002).
Because Ram fails to establish eligibility for asylum, it follows that he does not satisfy the more stringent standard for withholding of removal. See Farah, 348 F.3d at 1156.
Substantial evidence also supports the IJ’s determination that Ram did not establish it is more likely than not that he would be tortured if he returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.